Citation Nr: 0622189	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left knee injury with lesion over lateral 
femoral condyle and tibia, status post reconstruction of the 
anterior cruciate ligament and microfracture of the left 
femoral condyle with instability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel





INTRODUCTION

The veteran served on active duty from June to October 1985, 
November 1986 to May 1991, May 1993 to February 1997, and 
April 2000 to October 2002.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection with a 10 percent 
rating for a knee disorder, identified as arthritis.  In 
January 2005, the RO in Indianapolis, Indiana, increased the 
rating for the left knee disorder.  The RO awarded a separate 
10 percent rating for instability as a residual of the left 
knee injury.  The Board notes the veteran relocated and his 
claims are now under the jurisdiction of the RO in 
Indianapolis, Indiana.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the grant of 
a separate 10 percent rating for instability of the left knee 
did not satisfy the veteran's appeal.

The Board notes that the veteran initiated, but did not 
perfect, an appeal to the December 2003 rating decision which 
granted service connection for gout.  A statement of the case 
(SOC) was issued in October 2004, but the veteran never 
submitted a VA Form 9 addressing gout.  Consequently, the 
issue of the veteran's gout is not before the Board.  38 
C.F.R. § 20.202 (2005).

The veteran requested a travel board hearing before the Board 
at a local VA office in August 2003.  The veteran failed to 
appear for his hearing in April 2004 and no request for 
postponement was received.  The request for a hearing is 
deemed withdrawn.  38 C.F.R. § 20.702(d).  The Board may 
decide the case on the evidence of record.  Id.  
  
The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the veteran 
has submitted several statements indicating that his service-
connected left knee and gout disorders have prevented him 
from obtaining employment.  Such allegations are sufficient 
to raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) ("[o]nce a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's left knee instability has been no more than slight.

2.  The veteran has left knee arthritis (shown by x-ray) and 
some loss of motion of that joint; however, since the 
effective date of service connection, the veteran's left knee 
arthritis has not been manifested by a compensable limitation 
of motion, as extension is not limited at more than 5 
degrees, and flexion is not limited at less than 45 degrees, 
even with the factors of pain/fatigue considered.  




CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
schedular criteria for the assignment of a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of left knee injury with lesion over lateral femoral condyle 
and tibia, status post reconstruction of the anterior 
cruciate ligament and microfracture of the left femoral 
condyle with instability has not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38  C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5257 (2005). 

2.  Since the effective date of service connection, the 
schedular criteria for the assignment of a rating in excess 
of 10 percent for the veteran's service-connected residuals 
of left knee injury with traumatic arthritis has not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

During service, the veteran slipped and twisted his left knee 
damaging his left anterior cruciate ligament.  In March 2001, 
the veteran underwent left anterior cruciate ligament repair.  
The veteran contends that his left knee disability warrants a 
higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  38 
C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Since the ratings with respect to the knee arthritis 
and instability disabilities are initial ratings, all of the 
evidence submitted in support of the veteran's claims is to 
be considered.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson, 
supra; 38 C.F.R. § 4.2.  As will be explained below, the 
severity of the veteran's arthritis and instability have been 
relatively constant since the effective date of service 
connection, and staged ratings are not for application. 

The veteran's residuals of injury have been evaluated based 
on instability and limitation of motion/arthritis.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
The Board will discuss each in turn.
 
I.  Increased disability rating for left knee instability.

The veteran is service connected for left knee instability, 
rated 10 percent disabling.     

The veteran's torn anterior cruciate ligament residuals have 
been evaluated under DC 5257, which provides that knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257. 

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The VA examinations of record indicate that until July 2004 
there was no objective medical evidence to indicate 
instability in the veteran's left knee.  The May 2002 VA 
examination report indicated that McMurray's sign and George 
tests were negative.  The examination conducted in September 
2003 determined that while the veteran had claimed that his 
left knee was giving out and locking up for the last six 
months, the examiner opined that the veteran's left knee had 
no effusion, erythema or laxity.  At the November 2003 
examination the veteran claimed that his knee had been fairly 
stable, but he reported that he has had continued pain and 
recurrent episodes of swelling and popping.  At the 
examination the veteran reported: "Occasionally the knee 
gives way, especially after standing up from a seated 
position or if he stands for prolonged periods of time and 
then tries to walk."  Despite the veteran's claims, the 
examiner made the following findings: 1) the knee was stable 
to varus and valgus stress, 2) anterior drawer and Lachman's 
were negative, 3) there was some tenderness in the knee with 
McMurray's test, and 4) there was no effusion.  

The fact is that none of the official VA examinations nor the 
outpatient treatment records document any instability.  
However, the RO chose to assign a separate rating, stating 
that the x-ray findings were at least consistent with the 
fact that some instability would occur.  Although the veteran 
reported that he experienced occasional instability after 
standing for 20 minutes or sitting and fatigability, ligament 
testing has been within the normal limits on every diagnostic 
test.  In light of the fact that there was no finding of 
instability at any of the examinations on the record, the 
veteran's claim for a rating in excess of 10 percent for left 
knee instability has no basis.         

Although the veteran states that he has greater than slight 
instability, the medical evidence, which is more probative, 
refutes this assertion.  Based on this review of the 
competent evidence of record, the Board must conclude, 
therefore, that any instability that the veteran may 
experience in his left knee, if present, is no more than 
slight in degree.  Accordingly, an increased rating is not 
warranted for instability of the knee.  See, 38 C.F.R. § 
4.71a, Code 5257.



II. Increased disability rating for arthritis/limitation of 
motion.

The veteran is service-connected for left knee arthritis, 
rated 10 percent disabling. 

Degenerative or traumatic arthritis, established by x-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003 (degenerative arthritis) and DC 5010 (traumatic 
arthritis). 

The x-rays conducted with the May 2002 VA examination 
disclosed arthritic spurring and lipping in the veteran's 
left knee.  Subsequent x-rays in November 2003 showed the 
left knee to have lateral spurring, joint space narrowing 
both medially and laterally, and a lateral patella spur.  The 
VA examination in July 2004 likewise reported that x-rays of 
the left knee indicated lateral spurring and joint space 
narrowing both medial and lateral.  

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be awarded for 
limitation of flexion and limitation of extension of the same 
knee joint. VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). 

The VA examination in May 2002 disclosed range of motion in 
the left knee from 0 to 120 degrees.  The November 2003 
examination also indicated that the veteran had left knee 
range of motion from 0 to 120 degrees.  The VA examination in 
July 2004 indicated a range of motion from 0 to 128.  Normal 
range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2005).  
Painful motion has clearly been established, as has arthritis 
of the left knee.  See 38 C.F.R. § 4.59.  However, although 
slightly less than normal, the range of motion of the 
veteran's left knee does not begin to approach the severity 
of limitation of motion contemplated for a compensable rating 
based on limitation of flexion or extension.  Extension was 
normal at every examination, and there is no evidence 
indicating limitation of flexion in the left knee to less 
than 120 degrees.  

When arthritis is present, accompanied by some limitation of 
motion, but the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(degenerative arthritis) and DC 5010 (traumatic arthritis).  
Any functional impairment must be supported by adequate 
pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996). 

The examinations disclosed arthritis in the left knee, with 
some limitation of flexion.  As noted above, the medical 
evidence of record does not document left knee motion limited 
to a degree warranting an assignment of a compensable rating 
pursuant to Diagnostic Code 5260 or 5261.  A rating for 
arthritis can also be assigned based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Since the veteran 
has arthritis with some loss of full flexion, it is the 
Board's judgment that the disability picture nearly 
approximates a 10 percent rating for arthritis.  A rating in 
excess of 10 percent is not warranted because the limitation 
of motion of the veteran's left knee is evaluated as 
noncompensable under the appropriate diagnostic codes.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  The veteran's limitation of flexion 
due to pain in the left knee has been compensated with the 10 
percent rating.  None of the medical exams of record found 
weakened movement, excess fatigability, or swelling.  In 
light of the foregoing, there is no evidence of limitation of 
function that would warrant a higher rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. at 202. 

The Board notes that no other symptoms referable to the left 
knee are either clinically shown or contended.  Thus, a 
higher rating is not warranted.  See 38 C.F.R. § 4.71a, Codes 
5256-5263 (2005).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims because 
the veteran's left knee instability warrants no higher than a 
10 percent rating, and the veteran's left knee 
arthritis/limitation of motion warrants no higher than a 10 
percent rating.  As the preponderance of the evidence is 
against his increased rating claims, the benefit of the doubt 
rule enunciated in 38 C.F.R. § 5107(b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  Accordingly, 
the claims must be denied.

Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letter dated November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the 2003 letter was not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in January 2004 and in January 2005.  
While the RO's letter did not specifically tell the claimant 
to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the November 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the November 2003 letter 
advised the veteran to send VA any medical reports that he 
had or to authorize VA to obtain these records on his behalf.  
The veteran was also advised that although VA would make a 
reasonable effort to help him get the evidence necessary to 
support his claims, it was still his responsibility to 
support the claims with appropriate evidence.  Moreover, 
there is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claims.  As the Board concludes above 
that the preponderance of the evidence is against the 
veteran's claims for increased disability rating for left 
knee arthritis and instability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records have been obtained to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran was afforded an 
examination in July 2004, the Board finds that an additional 
examination or medical opinion is unnecessary to support the 
veteran's claims.  The July 2004 examination report is 
thorough and supported by VA outpatient records and adequate 
upon which to base a decision.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 
2006).  


ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left knee injury with lesion over lateral 
femoral condyle and tibia, status post reconstruction of the 
anterior cruciate ligament and microfracture of the left 
femoral condyle with instability is denied.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left knee injury with traumatic arthritis is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


